Citation Nr: 0317214	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for avascular 
necrosis of the hips, including as secondary to 
service-connected lumbar spine injury.

2.  Entitlement to an evaluation in excess of 20 
percent for a lumbar spine injury.

3.  Entitlement to an evaluation in excess of 10 
percent for hypertension.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1997, at which time he retired from military service.  
Appellant is the veteran's sister and Court appointed 
guardian.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 1998, February 1999, March 
1999, and October 1999 rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.

In December 1998, the RO, in pertinent part, granted 
entitlement to service connection for hearing loss, and for a 
lumbosacral spine injury with ischial radiculopathy, but 
assigned noncompensable evaluations for these disabilities 
effective July 20, 1998.

In March 1999, the RO, in pertinent part, granted an 
increased (compensable) evaluation of 10 percent for 
hypertension, and an increased (compensable) evaluation of 20 
percent for the lumbar spine injury both effective July 20, 
1998.

In October 1999, the RO denied entitlement to service 
connection for avascular necrosis of the hips as secondary to 
the service-connected lumbosacral spine injury with ischial 
radiculopathy.

In April 2001 the veteran testified before the undersigned 
Veteran's Law Judge at a hearing held at the RO.  A 
transcript of the hearing is associated with the claims file.  

In June 2001, the Board remanded the issue on appeal as 
reported on the title page to the RO for further development 
and adjudicative actions.

In February 2003 the RO most recently affirmed the 
determinations previously entered.

While the claim was pending, the Probate Court of Lee County, 
Alabama determined that the veteran was an incapacitated 
person and appointed legal guardianship of his estate to the 
appellant in February 2002.  

In February 2003 the VA issued a rating decision that 
determined the veteran was not competent to handle 
disbursement of funds.  

This matter is now returned to the Board for further 
adjudication.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO sent the veteran a letter in July 2001, which advised 
him of the notice requirements of the VCAA regarding the 
disability at issue.  However, the RO provided the veteran 
only 60 days to respond.  Therefore, the RO's letter is not 
consistent with the requirements of Disabled American 
Veterans, et al., which requires a one-year period for the 
submission of evidence.  




Regarding the lumbar spine injury, this disorder has been 
evaluated under the disability criteria for intervertebral 
disc syndrome.  The Board notes that effective September 23, 
2002, the criteria for adjudicating intervertebral disc 
syndrome were revised.  Due to this revision, another VA 
examination of the lumbar spine is necessary to afford 
examination of this disorder pursuant to these revised 
criteria.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans et al., supra.  
The letter should specifically notify the 
appellant of the one-year period for 
response.    

3.  The RO should make arrangements with 
the appropriate specialists for the 
veteran to be afforded the following 
examinations:  An orthopedic examination 
by an orthopedic surgeon and a 
neurological examination by a neurologist 
or other appropriate available medical 
specialists to ascertain the current 
nature and extent of severity from 
residuals of injury to the lumbar spine.   




The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and 
the previous as well as revised criteria 
under 38 C.F.R. § 4.71a; Diagnostic Code 
5293; and 38 C.F.R. § 4.124(a); and a 
separate copy of this remand must be made 
available to the examiners for review 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiners must annotate their examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  

The examiners should be asked to measure 
active and passive ranges of spinal 
motion in degrees, and describe any found 
functional loss that is due to pain, 
including, but not limited to, 
restriction in range of motion due to 
pain.  

The examiners should also address the 
following: 

(1) Whether the evidence shows current 
disc disease and at what levels.  

(2) If disc disease is present in more 
than one lumbar segment, and provided the 
effects in each segment are distinct, 
describe the nature and extent of any 
orthopedic and/or neurological 
manifestations or incapacitating episodes 
that are present.  




(3) Regarding any neurological 
manifestations shown in any area, 
describe the area or body part affected 
and provide an opinion as to the severity 
of the manifestations to include whether 
such manifestations more closely resemble 
neuritis, neuralgia, or paralysis, either 
incomplete or complete.  

(4) The examiners should also note 
whether disc disease is manifested by (i) 
sciatic neuropathy, (ii) characteristic 
pain, (iii) demonstrable muscle spasm, 
(iv) absent ankle jerk, or (v) other 
neurological findings appropriate to site 
of diseased disc; and (vi) the frequency 
and duration of symptomatic episodes; 

(5) An opinion should also be given as to 
whether there is any muscle atrophy or 
other indications of disuse; and 

(6) It should also be ascertained whether 
the veteran's subjective complaints are 
consistent with and supported by 
objective findings.  Any necessary tests 
or studies should be undertaken and the 
claims files should be reviewed by the 
examiner.  All findings should be 
reported in detail and the basis for any 
opinion should be given.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  
Regarding the issue of entitlement to a 
rating in excess of 20 percent for 
degenerative disc disease of the lumbar 
spine, the RO should document its 
application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code5293 
(previous and amended criteria), and 
38 C.F.R. § 4.124 (2002).  The RO should 
also document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  The 
SSOC should also include a discussion of evidence received 
since the most recent SSOC.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO, 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).

Moreover, the governing regulation provide that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


